Citation Nr: 0407722	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  95-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for right trapezius 
myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
October 1987.  He also served in the Reserves from 1988 to 
1991.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1994 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico 
regional office (RO). 

The issues of entitlement to service connection for an 
acquired psychiatric disability, a back disability, and right 
trapezius myositis were before the Board in October 2000, and 
were remanded for additional development.  Subsequently, an 
October 2003 rating action continued the prior denials.


REMAND

The Board notes that the veteran is identified by several 
different names in the claims folder.  The veteran contends 
that he is entitled to service connection for a psychiatric 
disorder, a back disability, and myositis of the right 
trapezius.  

The case was remanded by the Board in October 2000.  Pursuant 
to that remand, the RO was asked to contact the Director of 
the National Archives and Records Administration (NARA) in an 
effort to find and obtain copies of additional inpatient, 
clinical, hospital, or laboratory reports pertaining to the 
veteran, as well as the veteran's service personnel records.  
The RO was also asked to contact the National Personnel 
Records Center (NPRC) if necessary.  Service personnel 
records, dated June 1980 to March 1995 were obtained, and 
have been associated with the claims folder.

The Board notes, however, that additional service medical 
records were not obtained.  The NPRC's response indicated 
that the RO failed to use the correct code in making its 
request for copies of additional inpatient, clinical, 
hospital, or laboratory reports pertaining to the veteran, 
resulting in a failure to obtain records that may possibly 
remain available, but un-examined by the RO.  Further, no 
negative search results were documented or associated with 
the claims folder.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran (or claimant), as 
a matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Court also held that the Board errs in failing 
to ensure compliance with remand orders of the Board or the 
Court. Id.

Consequently, this case must again be remanded for further 
adjudication, namely, the RO must further attempt to obtain 
the service medical records of the veteran.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159 
(2003), and other applicable legal 
precedent.  

2.  The RO should also contact the 
Director of the National Archives and 
Records Administration, 9700 Page Avenue, 
St. Louis, Missouri, and request that 
they conduct a search and provide copies 
of any additional inpatient, clinical, 
hospital, or laboratory reports 
pertaining to the veteran; all names used 
to refer to the veteran in the claims 
folder should be cited in any records 
request.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry, to include 
contacting the NPRC, the Adjutant General 
of the Army National Guard of the 
Commonwealth of Puerto Rico, and the Army 
Reserve Personnel Command (ARPERSCOM), 
should the National Archives search not 
result in obtaining the appropriate 
records.  All records received in 
response to these requests should be 
associated with the claims folder.  In 
particular, any documentation of any 
negative results of search inquiries 
should also be associated with the claims 
folder. 

3.  Following the above, the RO should 
re-adjudicate the veteran's claims for 
entitlement to service connection for an 
acquired psychiatric disability, a back 
disability, and right trapezius myositis.  
If the veteran's claims remain denied, a 
supplemental statement of the case should 
be issued and the veteran provided with 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




